     Case 2:19-cv-01448-JAK-FFM Document 42-18 Filed 02/03/20 Page 1 of 18 Page ID
                                        #:946


 1   Douglas A. Gravelle (SBN 166110)
     Hinson Gravelle & Adair LLP
 2   28470 Avenue Stanford, Suite 350
     Valencia, CA 91355
 3   Telephone: 661-294-0116
     Facsimile: 661-294-0134
 4   gravelle@hinsongravelle.com
 5   Attorneys for Defendants Thrifty Oil Co. and
     Tesoro Refining & Marketing Company LLC
 6

 7

 8
                          UNITED STATES DISTRICT COURT

 9
                         CENTRAL DISTRICT OF CALIFORNIA

10

11
     JAMES RUTHERFORD, an individual, )         Case No.: 2:19-cv-01448-JAK-FFMx
                                            )
                                            )   DEFENDANTS’ EVIDENTIARY
12          Plaintiff,                      )   OBJECTIONS IN SUPPORT OF
                                            )   OPPOSITION TO PLAINTIFF’S
13      vs.                                 )   MOTION FOR SUMMARY
                                            )   JUDGMENT
14   USA GAS, a business of unknown         )
15   form; THRIFTY OIL CO., a California ))     Hon. John A. Kronstadt
     corporation; and Does 1-10, inclusive, )   Action Filed: 12/20/18
16                                          )   Trial Date: Not Set Yet
                                            )
17          Defendants.                     )   Hearing Date: April 20, 2020
                                            )   Hearing Time: 8:30 a.m.
18                                          )   Hearing Courtroom: 10B
                                            )
19

20
                 Defendants Thrifty Oil Co. and Tesoro Refining & Marketing
21
     Company LLC (collectively, “Defendants”) respectfully submit their Evidentiary
22
     Objections in Support of Opposition to Plaintiff’s Motion for Summary Judgment.
23
                 As required by the Court’s Standing Order, those portions of the
24
     declarations which Defendants object to are underlined.
25
     ///
26
     ///
27
     ///
28



                                           1
                          Defendants’ Evidentiary Objections
                             (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 42-18 Filed 02/03/20 Page 2 of 18 Page ID
                                        #:947


 1
            Declaration of Kenneth                Objection(s)               Ruling
 2           Arrington (Dkt. 40-7)
 3
      1. I am an investigator and a

 4
      California Certified Access

 5
      Specialist (CASp) hired on behalf

 6
      of Plaintiff James Rutherford to

 7
      conduct an investigation in this

 8
      case. My California certificate

 9
      number is 628.

10
      2. I was given the assignment of

11
      going to the USA GAS (the

12
      “Business”) located at or about

13
      401 East 6th Street, Beaumont,

14
      California 92223 (the “Property”),

15
      and taking photographs and

16
      measurements of the parking and

17
      path of travel leading to the

18
      Business.

19
      3. On May 8, 2019, I went to the
20
      Business and Property and
21
      conducted the inspection.

22
      4. A true and correct copy of the    1. Hearsay (Fed. R. Evid.       1. Sustained
23
      report I created in connection with 801, 801). Mr. Arrington’s       / Overruled
24
      my investigation of the Property     report (attached as Exhibit
25
      on May 8, 2019 is attached as        A [Dkt. 40-8] to his
26
      Exhibit A.                           declaration) is hearsay as
27
                                           offered by Plaintiff, with no
28
                                           applicable hearsay


                                             2
                            Defendants’ Evidentiary Objections
                               (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 42-18 Filed 02/03/20 Page 3 of 18 Page ID
                                        #:948


 1
                                            exception. If Plaintiff
 2
                                            wanted to offer the opinions
 3
                                            of Mr. Arrington set forth in
 4
                                            his report, they needed to be
 5
                                            set forth in a declaration (as
 6
                                            opposed to Mr. Arrington
 7
                                            stating, in essence “attached
 8
                                            is my report”). Without
 9
                                            waiver of such objections,
10
                                            Defendants reserve the right
11
                                            to use Mr. Arrington’s
12
                                            report against Plaintiff.
13
      5. True and correct copies of the
14
      photocopies I took in connection
15
      with my investigation of the
16
      Property on May 8, 2019, are
17
      attached as Exhibit B and
18
      numbered 1 through 211.
19
      6. Based on my investigation I
20
      found that access barriers exist on
21
      the Property.
22
      7. The accessible parking space at
23
      the west side of the Property
24
      contains an uneven surface with
25
      slopes measuring between 3.8%
26
      and 5.0% (Section 502.4) (Exhibit
27
      A, ABL #2; Exhibit B, pictures 4
28
      through 31).

                                            3
                           Defendants’ Evidentiary Objections
                              (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 42-18 Filed 02/03/20 Page 4 of 18 Page ID
                                        #:949


 1
      8. The slope at the accessible
 2
      parking at the west side of the
 3
      store contains an uneven surface
 4
      with slopes measuring between
 5
      2.5% and 4.4% (Section 502.4)
 6
      (Exhibit A, ABL #3; Exhibit B,
 7
      pictures 32 through 45).
 8
      9. There is a cross slope on the
 9
      accessible route from the
10
      accessible parking area on the
11
      west side of the store to the main
12
      entrance of the Business that
13
      measures between 2.2 and 3.0%,
14
      exceeding the maximum allowed
15
      (Section 403.3) (Exhibit A, ABL
16
      #6; Exhibit B, pictures 75 through
17
      94).
18
      10. The van accessible space the     2. Confusing/misleading          2. Sustained
19
      east side of the store does not have (Fed. R. Evid. 403).             / Overruled
20
      accessible signage posted at the     Referring to this stall on the
21
      head of the space (Section 502.6)    east side of the store as an
22
      (Exhibit A, ABL #12; Exhibit B,      accessible (i.e., a disabled)
23
      pictures 210 and 211).               parking stall confuses the
24
                                           issues and is misleading.
25
                                           Mr. Arrington testified
26
                                           during his deposition that he
27
                                           assumed the former “van
28
                                           accessible” space at the east

                                             4
                            Defendants’ Evidentiary Objections
                               (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 42-18 Filed 02/03/20 Page 5 of 18 Page ID
                                        #:950


 1
                                            side of the store was not a
 2
                                            disabled parking stall (and
 3
                                            that any references to it in
 4
                                            his report regarding the
 5
                                            same was only meant to
 6
                                            describe changes that would
 7
                                            be required if it was
 8
                                            converted to a disabled
 9
                                            parking stall). Arrington
10
                                            Deposition Transcript
11
                                            (“Arrington Depo”) (Dkt.
12
                                            42-8, Exh. E, pp. 12-14).
13
                                            Also, Plaintiff admitted
14
                                            during his deposition he
15
                                            knew this was not a
16
                                            disabled parking stall.
17
                                            Rutherford Deposition
18
                                            Transcript (“Rutherford
19
                                            Depo”) (Dkt. 42-10, Exh. L,
20
                                            57:22-58:10).
21
      11. I declare under penalty of
22
      perjury under the laws of the State
23
      of California and the United States
24
      that the foregoing is true and
25
      correct.
26

27

28



                                             5
                            Defendants’ Evidentiary Objections
                               (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 42-18 Filed 02/03/20 Page 6 of 18 Page ID
                                        #:951


 1
             Declaration of James                    Objection(s)              Ruling
 2          Rutherford (Dkt. 40-10)
 3
      1. I am the Plaintiff in this matter

 4
      and, based on my own personal

 5
      experience and knowledge, I can

 6
      completely declare to the

 7
      following:

 8
      2. I am physically disabled. I am      3. Improper expert opinion      3. Sustained

 9
      substantially limited in performing by a lay witness (Fed. R.          / Overruled

10
      major life activities. I suffer from Evid. 701(c), 702). Mr.

11
      spinal stenosis aggravated by a        Rutherford has offered no

12
      herniated disc. I have arthritis in    foundation for his ability to

13
      my hands. These conditions limit       offer such expert testimony

14
      my life activities including           in his declaration. Thus, the

15
      walking, standing, sleeping,           first, second and fifth

16
      ambulating, and sitting, in addition sentences (underlined) are

17
      to twisting, turning and grasping      improper expert opinions by

18
      objects. I am a holder of a            a lay witness.

19
      Disabled Person Parking Placard.

20
                                             4. Not relevant (Fed. R.        4. Sustained

21
                                             Evid. 401, 402). The entire     / Overruled

22
                                             paragraph (not underlined in

23
                                             its entirety to avoid

24
                                             confusion with the prior

25
                                             objection) is not relevant.

26
                                             Mr. Rutherford’s purported

27
                                             current condition and

28
                                             current status of a disabled


                                             6
                            Defendants’ Evidentiary Objections
                               (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 42-18 Filed 02/03/20 Page 7 of 18 Page ID
                                        #:952


 1
                                          placard is not relevant –
 2
                                          what is relevant is whether
 3
                                          he was disabled when he
 4
                                          visited the Property and
 5
                                          when he filed this action in
 6
                                          2018. Lang v. Oregon
 7
                                          Shakespeare Festival Ass’n,
 8
                                          738 Fed. Appx. 381, 383
 9
                                          (9th Cir. 2018) (“[w]hether a
10
                                          plaintiff is disabled for
11
                                          purposes of ADA standing
12
                                          is assessed at the time
13
                                          plaintiff filed their claim”).
14
      3. On January 18, 2018 and May      5. Improper expert opinion       5. Sustained
15
      17, 2018, I went to the USA GAS     by a lay witness (Fed. R.        / Overruled
16
      (“Business” or “the Business”)      Evid. 701(c), 702). Mr.
17
      located at or about 401 East 6th    Rutherford has offered no
18
      Street, Beaumont, California        foundation for his ability to
19
      92223 (“Property”) to purchase      offer such expert testimony
20
      gasoline for my vehicle. During     in his declaration. Thus, the
21
      these visits I found multiple       underlined language is an
22
      barriers to access related to       improper expert opinion by
23
      Defendants’ parking, routes to and a lay witness. Cf. Head, 413
24
      from the entrance, and curb ramps, F.3d at 1059
25
      among other barriers to access.     (“conclusionary
26
                                          declarations are insufficient
27
                                          to raise a question of
28
                                          material fact”).

                                             7
                            Defendants’ Evidentiary Objections
                               (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 42-18 Filed 02/03/20 Page 8 of 18 Page ID
                                        #:953


 1
                                        6. Not relevant (Fed. R.        6. Sustained
 2
                                        Evid. 401, 402) nor helpful     / Overruled
 3
                                        to determining a fact at
 4
                                        issue (Fed. R. Evid. 701(b)).
 5
                                        The underlined sentence is
 6
                                        not relevant nor helpful to
 7
                                        determining a fact in issue
 8
                                        for two reasons. First, it
 9
                                        fails to offer any
10
                                        explanation for why he
11
                                        believes there are barriers.
12
                                        Second, what Mr.
13
                                        Rutherford purportedly and
14
                                        vaguely “found” (as
15
                                        opposed to what he
16
                                        “encountered” or
17
                                        “experienced”) is not
18
                                        relevant. An alleged barrier
19
                                        needs to affect Mr.
20
                                        Rutherford’s use of the
21
                                        Property to create standing;
22
                                        “seeing, finding or
23
                                        observing” an alleged
24
                                        barrier without actually
25
                                        encountering or
26
                                        experiencing an alleged
27
                                        barrier is legally
28
                                        insufficient. Chapman v.

                                          8
                         Defendants’ Evidentiary Objections
                            (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 42-18 Filed 02/03/20 Page 9 of 18 Page ID
                                        #:954


 1
                                              Pier 1 Imports (U.S.) Inc.,
 2
                                              631 F.3d 939, 947 (9th Cir.
 3
                                              2011); see also Rutherford
 4
                                              v. Econolodge, 2019 U.S.
 5
                                              Dist. LEXIS 31525 *10
 6
                                              (S.D. Cal. 2019) (“it is not
 7
                                              enough for Rutherford to
 8
                                              simply identify ADA
 9
                                              violations that could affect
10
                                              people with disabilities
11
                                              similar to him; he must
12
                                              allege an actual concrete
13
                                              injury to himself”).
14
      4. Because I have a mobility            7. Improper expert opinion      7. Sustained
15
      disability, the inaccessible            by a lay witness (Fed. R.       / Overruled
16
      conditions I encountered in             Evid. 701(c), 702). Mr.
17
      January and May of 2018 denied          Rutherford has offered no
18
      me full and equal access to the         foundation for his ability to
19
      Property, and caused me                 offer an expert opinion on
20
      difficulty, humiliation, frustration,   whether he was denied “full
21
      and made me upset.                      and equal access” to the
22
                                              Property. Thus, the
23
                                              underlined language is an
24
                                              improper expert opinion by
25
                                              a lay witness. Cf. Head, 413
26
                                              F.3d at 1059.
27

28



                                             9
                            Defendants’ Evidentiary Objections
                               (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 42-18 Filed 02/03/20 Page 10 of 18 Page ID
                                         #:955


 1
       5. On August 1, 2019, I returned    8. Improper expert opinion      8. Sustained
 2
       to the Property and found the same by a lay witness (Fed. R.        / Overruled
 3
       barriers to access.                 Evid. 701(c), 702). Mr.
 4
                                           Rutherford has offered no
 5
                                           foundation for his ability to
 6
                                           offer such expert testimony
 7
                                           in his declaration. Thus, the
 8
                                           underlined language is an
 9
                                           improper expert opinion by
10
                                           a lay witness. Cf. Head, 413
11
                                           F.3d at 1059.
12

13
                                           9. Not relevant (Fed. R.        9. Sustained
14
                                           Evid. 401, 402) nor helpful     / Overruled
15
                                           to determining a fact at
16
                                           issue (Fed. R. Evid. 701(b)).
17
                                           The underlined sentence is
18
                                           not relevant nor helpful to
19
                                           determining a fact in issue
20
                                           for two reasons. First, it
21
                                           fails to offer any
22
                                           explanation for why he
23
                                           believes there were barriers.
24
                                           Second, what Mr.
25
                                           Rutherford purportedly and
26
                                           vaguely “found” (as
27
                                           opposed to what he
28
                                           “encountered” or

                                              10
                             Defendants’ Evidentiary Objections
                                (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 42-18 Filed 02/03/20 Page 11 of 18 Page ID
                                         #:956


 1
                                            “experienced”) is not
 2
                                            relevant. An alleged barrier
 3
                                            needs to affect Mr.
 4
                                            Rutherford’s use of the
 5
                                            Property to create standing;
 6
                                            “seeing, finding or
 7
                                            observing” an alleged
 8
                                            barrier without actually
 9
                                            encountering or
10
                                            experiencing an alleged
11
                                            barrier is legally
12
                                            insufficient. Chapman, 631
13
                                            F.3d at 947; see also
14
                                            Rutherford v. Econolodge,
15
                                            2019 U.S. Dist. LEXIS
16
                                            31525 at *10 (S.D. Cal.
17
                                            2019).
18
       6. On each occasion, I found that    10. Improper expert opinion 10.
19
       the accessible parking spaces and    by a lay witness (Fed. R.       Sustained /
20
       adjacent aisles contained slopes     Evid. 701(c), 702). As for      Overruled
21
       excessive of the maximum grade       the first sentence, Mr.
22
       allowed by accessibility             Rutherford has offered no
23
       guidelines. A true and correct       foundation for his ability to
24
       copy of a photograph [sic] taken     offer such expert testimony
25
       on August 1, 2019, that shows the    in his declaration. Thus, the
26
       excessive slopes in the accessible   first sentence is an improper
27
       parking spaces and accessible        expert opinion by a lay
28
       aisles at the Property is attached as witness. Cf. Head, 413 F.3d

                                             11
                            Defendants’ Evidentiary Objections
                               (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 42-18 Filed 02/03/20 Page 12 of 18 Page ID
                                         #:957


 1
       Exhibit A.                       at 1059.
 2

 3
                                        11. Not relevant (Fed. R.        11.
 4
                                        Evid. 401, 402) nor helpful      Sustained /
 5
                                        for determining a fact at        Overruled
 6
                                        issue (Fed. R. Evid. 701(b).
 7
                                        As for the first sentence, it
 8
                                        is not relevant nor helpful to
 9
                                        determining a fact in issue
10
                                        because it is vaguely
11
                                        couched in terms of what
12
                                        Mr. Rutherford purportedly
13
                                        “found” (as opposed to what
14
                                        he “encountered” or
15
                                        “experienced”). An alleged
16
                                        barrier needs to affect Mr.
17
                                        Rutherford’s use of the
18
                                        Property to create standing;
19
                                        seeing, finding or observing
20
                                        an alleged barrier without
21
                                        actually encountering or
22
                                        experiencing an alleged
23
                                        barrier is legally
24
                                        insufficient. Chapman, 631
25
                                        F.3d at 947; see also
26
                                        Rutherford, 2019 U.S. Dist.
27
                                        LEXIS 31525 at *10.
28



                                           12
                          Defendants’ Evidentiary Objections
                             (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 42-18 Filed 02/03/20 Page 13 of 18 Page ID
                                         #:958


 1
                                              12. Not relevant (Fed. R.        12.
 2
                                              Evid. 401, 402) nor helpful      Sustained /
 3
                                              to determining a fact at         Overruled
 4
                                              issue (Fed. R. Evid. 701(b)).
 5
                                              As for the second sentence,
 6
                                              it is not relevant nor helpful
 7
                                              to determining a fact in
 8
                                              issue. One cannot ascertain
 9
                                              where on the Property the
10
                                              two photographs (attached
11
                                              as pages 3 and 4 of Exhibit
12
                                              A to Mr. Rutherford’s
13
                                              Declaration [Dkt. 40-11])
14
                                              were taken, and on the one
15
                                              photograph attached as page
16
                                              4 to Exhibit A (Dkt. 40-11),
17
                                              one cannot even determine
18
                                              the slope reading on the
19
                                              level.
20
       7. I found that there was no           13. Improper expert opinion 13.
21
       accessible route connecting the        by a lay witness (Fed. R.        Sustained /
22
       accessible parking spaces to the       Evid. 701(c), 702). As for       Overruled
23
       accessible entrance. A true and        the first sentence, Mr.
24
       correct copy of a photograph [sic]     Rutherford has offered no
25
       taken on August 1, 2019, that          foundation for his ability to
26
       shows the absence of an accessible offer such expert testimony
27
       route at the Property is attached as   in his declaration. Thus, the
28
       Exhibit B.”                            first sentence is an improper

                                              13
                             Defendants’ Evidentiary Objections
                                (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 42-18 Filed 02/03/20 Page 14 of 18 Page ID
                                         #:959


 1
                                        expert opinion by a lay
 2
                                        witness. Cf. Head, 413 F.3d
 3
                                        at 1059.
 4

 5
                                        14. Not relevant (Fed. R.        14.
 6
                                        Evid. 401, 402) nor helpful      Sustained /
 7
                                        to determining a fact at         Overruled
 8
                                        issue (Fed. R. Evid. 701(b)).
 9
                                        As for the first sentence, it
10
                                        is not relevant nor helpful to
11
                                        determining a fact in issue
12
                                        for two reasons. First, it
13
                                        fails to offer any
14
                                        explanation for why he
15
                                        believes the route is not
16
                                        accessible. Second, what
17
                                        Mr. Rutherford purportedly
18
                                        and vaguely “found” (as
19
                                        opposed to what he
20
                                        “encountered” or
21
                                        “experienced”) is not
22
                                        relevant. An alleged barrier
23
                                        needs to affect Mr.
24
                                        Rutherford’s use of the
25
                                        Property to create standing;
26
                                        seeing, finding or observing
27
                                        an alleged barrier without
28
                                        actually encountering or

                                           14
                          Defendants’ Evidentiary Objections
                             (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 42-18 Filed 02/03/20 Page 15 of 18 Page ID
                                         #:960


 1
                                        experiencing an alleged
 2
                                        barrier is legally
 3
                                        insufficient. Chapman, 631
 4
                                        F.3d at 947; see also
 5
                                        Rutherford, 2019 U.S. Dist.
 6
                                        LEXIS 31525 at *10.
 7

 8
                                        15. Not relevant (Fed. R.        15.
 9
                                        Evid. 401, 402) nor helpful      Sustained /
10
                                        to determining a fact at         Overruled
11
                                        issue (Fed. R. Evid. 701(b)).
12
                                        As for the second sentence,
13
                                        it is not relevant nor helpful
14
                                        to determining a fact in
15
                                        issue. Four random
16
                                        photographs of the Property
17
                                        (attached at Dkt. 40-12) do
18
                                        not support, in any form or
19
                                        fashion, Mr. Rutherford’s
20
                                        conclusionary statement that
21
                                        there is not an accessible
22
                                        route connecting the
23
                                        accessible parking space to
24
                                        the accessible entrance.
25

26

27

28



                                           15
                          Defendants’ Evidentiary Objections
                             (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 42-18 Filed 02/03/20 Page 16 of 18 Page ID
                                         #:961


 1
       8. I also found that the service      16. Improper expert opinion 16.
 2
       counter at the Business is not        by a lay witness (Fed. R.       Sustained /
 3
       accessible for either a parallel or   Evid. 701(c), 702). Mr.         Overruled
 4
       forward approach. A true and          Rutherford has offered no
 5
       correct copy of a photograph taken foundation for his ability to
 6
       on August 1, 2019, at the Business offer such expert testimony
 7
       serving the Property that shows       in his declaration. Cf. Head,
 8
       that the accessible portion of the    413 F.3d at 1059.
 9
       service counter does not extend
10
       the same depth as the higher          17. Not relevant (Fed. R.       17.
11
       service counter at the Business is    Evid. 401, 402) nor helpful     Sustained /
12
       attached as Exhibit C.                to determining a fact at        Overruled
13
                                             issue (Fed. R. Evid. 701(b)).
14
                                             The first sentence is not
15
                                             relevant nor helpful to
16
                                             determining a fact in issue
17
                                             for two reasons. First, it
18
                                             fails to offer any
19
                                             explanation for why he
20
                                             believes the counter was not
21
                                             accessible for either a
22
                                             forward or parallel
23
                                             approach. Second, what
24
                                             Mr. Rutherford purportedly
25
                                             and vaguely “found” (as
26
                                             opposed what he
27
                                             “encountered” or
28
                                             “experienced”) is not

                                              16
                             Defendants’ Evidentiary Objections
                                (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 42-18 Filed 02/03/20 Page 17 of 18 Page ID
                                         #:962


 1
                                            relevant nor helpful to
 2
                                            determining a fact at issue.
 3
                                            An alleged barrier needs to
 4
                                            affect Mr. Rutherford’s use
 5
                                            of the Property to create
 6
                                            standing; “seeing, finding or
 7
                                            observing” an alleged
 8
                                            barrier without actually
 9
                                            encountering or
10
                                            experiencing an alleged
11
                                            barrier is legally
12
                                            insufficient. Chapman, 631
13
                                            F.3d at 947; see also
14
                                            Rutherford v. Econolodge,
15
                                            2019 U.S. Dist. LEXIS
16
                                            31525 at *10 (S.D. Cal.
17
                                            2019).
18
       9. The barriers I encountered deny   18. Improper expert opinion 18.
19
       me full and equal access to the      (Fed. R. Evid. 701(c), 702).    Sustained /
20
       Business and Property and its        Mr. Rutherford has offered      Overruled
21
       facilities on an ongoing basis.      no foundation for his ability
22
                                            to offer such expert opinion
23
                                            in his declaration. Thus, the
24
                                            underlined language is an
25
                                            improper expert opinion by
26
                                            a lay witness. Cf. Head, 413
27
                                            F.3d at 1059.
28



                                              17
                             Defendants’ Evidentiary Objections
                                (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 42-18 Filed 02/03/20 Page 18 of 18 Page ID
                                         #:963


 1
       10. Although I am being deterred       19. Improper expert opinion 19.
 2
       from full and equal access to the      by a lay witness (Fed. R.       Sustained /
 3
       Business and Property, I intend to     Evid. 701(c), 702). Mr.         Overruled
 4
       return for the dual purpose of         Rutherford has offered no
 5
       availing myself of the goods and       foundation for his ability to
 6
       services offered to the public and     offer such expert testimony
 7
       to ensure that Defendants cease        in his declaration. Thus, the
 8
       evading their responsibilities         underlined language is an
 9
       under federal and state law.           improper expert opinion by
10
                                              a lay witness. Cf. Head, 413
11
                                              F.3d at 1059.
12
       11. The Property is in my driving
13
       path from the desert where I live,
14
       near Palm Springs, to Orange
15
       County where I often travel. The
16
       Business and Property could be a
17
       regular pit stop for me if it was
18
       fully accessible, and a place I
19
       would like to frequently stop at get
20
       gas and refreshments.
21
      Dated: February 3, 2020                        Hinson Gravelle & Adair LLP
22

23
                                                     s/ Douglas Gravelle
24                                                   Douglas A. Gravelle, Attorneys for
25
                                                     Thrifty Oil Co. and Tesoro Refining
                                                     & Marketing Company LLC
26

27

28



                                              18
                             Defendants’ Evidentiary Objections
                                (2:19-cv-01448-JAK-FFMx)
